DETAILED ACTION
This office action is responsive to communication(s) filed on 4/13/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Status
Claims 1-39 are pending and are currently being examined.
Claims 1, 20 and 39 are independent.

Claim Interpretation
NOTE: Concerning the below mapping of claim(s) 26-28, 30 and 33-36, language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation (see MPEP § 2103.I.C.). Here, the claim(s) includes/include language that makes/make the step(s) optional but does/do not require it/them by stating a/an “when” condition without positively reciting a step in which the condition is actually met (as opposed to optionally met). For examination purposes (compact prosecution), the examiner has mapped all of the limitations to the prior art. Specifically, the optional language, which do not further limit the scope of the claims, are:
when the exercise name input portion is selected from the exercise log input and transmission portion through the input/output unit, an exercise name display portion is displayed on the input value selection portion (claim 26)
when the exercise weight input portion is selected from the exercise log input and transmission portion through the input/output unit, an exercise weight display portion is displayed on the input value selection portion (claim 26)
when the exercise count input portion is selected from the exercise log input and transmission portion through the input/output unit, an exercise count display portion is displayed on the input value selection portion.” (claim 26)
when the exercise weight input portion is selected from the exercise log input and transmission portion through the input/output unit, the exercise weight input portion is initialized to display "0" while the exercise weight display portion is displayed on the input value selection portion. (claim 27)
when the exercise name input portion is selected from the exercise log input and transmission portion through the input/output unit, a count/duration selection portion from which a count or duration is selected depending on whether the exercise name is a counting exercise or a duration exercise that maintains the same posture is further displayed on the input value selection portion. (claim 28)
the transmission portion is activated when a valid count is input to the exercise count input portion through the input/output unit. (claim 30)
when one of the plurality of first category icons displayed on the first category selection portion is selected through the input/output unit, a plurality of second category icons belonging to the selected first category are displayed on the second category selection portion. (claim 33)
when one of the plurality of second category icons displayed on the second category selection portion is selected through the input/output unit, a plurality of specific exercise icons belonging to the selected second category are displayed on the specific exercise selection portion. (claim 34)
when one of the plurality of specific exercise icons displayed on the specific exercise selection portion is selected through the input/output unit, detailed information about the selected specific exercise is further displayed on the specific exercise selection portion. (claim 35)
when one of the plurality of specific exercise icons displayed on the specific exercise selection portion is selected through the input/output unit, the selected specific exercise icon is further displayed on one side of each of the first category icons of the preferred exercise display portion. (claim 36)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 20-22 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kennington; Brandon (hereinafter Kennington – US 20200139187 A1) in view of Asanov; Pavel (hereinafter Asanov – US 20120182431 A1).

As per Independent Claim 1, Kennington teaches A display control device (monitor on exercise machine, see fig. 1:302 and ¶¶ 5 and 8) 
comprising: a network interface unit configured to provide a communication interface for a user to receive data (¶¶ 9 and 64, monitor connected to the Internet for interacting with other users)
including an exercise log of another different user; (Kennington claim 17, displaying second exercise performance information of a second user)
an input/output unit configured to provide an input interface for receiving a user input signal from the user and an output interface for outputting a predetermined screen to the user; (¶¶ 8 and 57, the monitor can be a touch screen for providing control and display of information, such as performance data)
and a display control unit configured to control a screen displayed on the input/output unit on the basis of the user input signal received by the input/output unit, wherein the display control unit is further configured to control the screen displayed on the input/output unit such that an exercise motion of an exercise associated with the received exercise log is displayed on the input/output unit, (¶ 60, the monitor may provide for two-way video links to be used by users to see each other while working out together or otherwise interacting with each other)
[…].
Kennington does not appear to expressly teach 
wherein the display control unit is further configured to control the screen displayed on the input/output unit such that the exercise motion of the different user is expressed as a moving image of a drawing of a person composed of at least one of lines, curves, or dots, the moving image indicating a type of the exercise performed by the different user. 
However, Asanov teaches/suggests the concept(s) of a community system that allows users to participate in interactive session with each other in activities such as exercising, and transmit a representation of their movements via avatars that simulate/mimic the actual real live movement of the participants, Abstract and ¶¶ 15, 42, 50 and 86.
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Kennington to include the concept(s) of a community system that allows users to participate in interactive session with each other in activities such as exercising, and transmit a representation of their movements via avatars that simulate/mimic the actual real live movement of the participants, as taught/suggested by Asanov.
One would have been motivated to make such a combination in order to improve the flexibility and accentuation of the sharing experience of the device, by allowing the users to pick the likeness of how their movement are represented to other users, such as in the likeness of a sketch, photograph, or favorite cartoon character, Asanov ¶ 50.
In combination, Kennington, as modified, teaches/suggests 
wherein the display control unit is further configured to control the screen displayed on the input/output unit such that the exercise motion of the different user is expressed as a moving image of a drawing of a person composed of at least one of lines, curves, or dots, the moving image indicating a type of the exercise performed by the different user (Kennington teaches an interactive exercise displaying/sharing device, as explained above. Asanov teaches/suggests the concept(s) of a community system that allows users to participate in interactive session with each other in activities such as exercising, and transmit a representation of their movements via avatars that simulate/mimic the actual real live movement of the participants, Abstract and ¶¶ 15, 42, 50 and 86)

As per claim 2, Kennington further teaches wherein the exercise log includes one or more pieces of information among an exercise name, an exercise weight, an exercise count, or an exercise duration of the exercise. (Kennington claim 17, displaying second exercise performance information of a second user. ¶ 57, a performance data may be information such as number of repetitions/sets and duration of exercise)

As per claim 3, Kennington further teaches 
wherein the display control unit is further configured to control the screen displayed on the input/output unit such that the exercise motion is displayed together with at least one of the exercise count or the exercise duration. (¶ 60, through the monitor, users see themselves and other users who are interacting/working out live through video link, and are able to view other users’ performance information, see ¶ 59. Also see Kennington claim 27 and ¶ 57, monitor displays both a second party and a second party performance data; Kennington ¶ 57, a performance data may be information such as number of repetitions/sets [exercise count] and duration of exercise [exercise duration]).

As per Independent Claim 20, Kennington teaches A display control method comprising:
receiving, at a display control device of a user, data including an exercise log of another different user through a network interface unit of the display control device; (Kennington claim 17, displaying second exercise performance information of a second user, by use of Internet, see ¶¶ 9 and 64)
displaying an exercise motion of an exercise associated with the received exercise log on an input/output unit of the display control device by a display control unit of the display control device; (¶ 60, the monitor may provide for two-way video links to be used by users to see each other while working out together or otherwise interacting with each other)
[…].
Kennington does not appear to expressly teach 
controlling a screen displayed on the input/output unit such that the exercise motion of the different user is expressed as a moving image of a drawing of a person composed of at least one of lines, curves, or dots, the moving image indicating a type of the exercise performed by the different user. 
However, Asanov teaches/suggests the concept(s) of a community system that allows users to participate in interactive session with each other in activities such as exercising, and transmit a representation of their movements via avatars that simulate/mimic the actual real live movement of the participants, Abstract and ¶¶ 15, 42, 50 and 86.
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Kennington to include the concept(s) of a community system that allows users to participate in interactive session with each other in activities such as exercising, and transmit a representation of their movements via avatars that simulate/mimic the actual real live movement of the participants, as taught/suggested by Asanov.
One would have been motivated to make such a combination in order to improve the flexibility and accentuation of the sharing experience of the device, by allowing the users to pick the likeness of how their movement are represented to other users, such as in the likeness of a sketch, photograph, or favorite cartoon character, Asanov ¶ 50.
In combination, Kennington, as modified, teaches/suggests 
controlling a screen displayed on the input/output unit such that the exercise motion of the different user is expressed as a moving image of a drawing of a person composed of at least one of lines, curves, or dots, the moving image indicating a type of the exercise performed by the different user (Kennington teaches an interactive exercise displaying/sharing device, as explained above. Asanov teaches/suggests the concept(s) of a community system that allows users to participate in interactive session with each other in activities such as exercising, and transmit a representation of their movements via avatars that simulate/mimic the actual real live movement of the participants, Abstract and ¶¶ 15, 42, 50 and 86)

Claim(s) 21-22 is/are directed to a method performed by the device in claims 2-3, respectively, and are rejected using similar rationale(s).

Independent Claim(s) 39 is/are directed to a computer-readable medium for accomplishing the steps of the method in claim 20, and is rejected using similar rationale(s).

Claim(s) 4-7, 9, 23-26 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kennington (US 20200139187 A1) in view of Asanov (US 20120182431 A1), as applied to claims 3 and 22 above, and further in view of Matsunaga; Yoshio (hereinafter Matsunaga – US 20100267521 A1).

As per claim 4, Kennington doesn’t directly teach wherein the display control unit is configured to control the screen such that an exercise log input area for receiving the exercise log is displayed on the input/output unit. However, Matsunaga discloses a weight training recordation system that allows the user to input exercise record information (Abstract and ¶¶ 11-12). Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to apply Matsunaga to Kennington, because this would lead to a more useful, versatile, easy to use, device that provides at least for a simple input of workout data before and after workouts (Matsunaga ¶¶ 7 and 11-12).

As per claim 5, Kennington doesn’t directly teach wherein, in the exercise log input area, that display control unit is configured to control the screen such that an exercise log input and transmission portion is displayed, wherein the exercise log input and transmission portion includes some of an exercise name input portion for receiving the exercise name, whose exercise log is to be recorded, an exercise weight input portion for receiving the exercise weight, and an exercise count input portion for receiving the exercise count. However, Matsunaga further discloses a training interface that provides screens for user to input and view exercise name (¶ 68 and Fig. 14:Screen #11), exercise reps [count] and resistance [weight] (¶ 68 and Fig. 14:Screen # 13), wherein the inputs can be confirmed [necessarily including at least an internal transmission] (see ¶ 68). Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to apply to apply Matsunaga to Kennington, because this would lead to a more useful, versatile, easy to use, device that provides at least for a simple input of workout data before and after workouts (Matsunaga ¶¶ 7 and 11-12). NOTE: Above, and hereinafter, using broadest reasonable interpretation, “some of” is interpreted as “at least one of”.

As per claim 6, Kennington doesn’t directly teach wherein the display control unit is configured to control the screen such that: in the exercise log input area, an input value selection portion for displaying input values, which change as input items of the exercise log input and transmission portion are changed, is further displayed. However, Matsunaga discloses input values displayed can be changed, e.g., by using left and right buttons (¶ 68 and Fig. 14:Screen #13), or during a fix input data stage (¶ 68 and Fig. 14:Screen #14). Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to apply to apply Matsunaga to Kennington, because this would lead to a more useful, versatile, easy to use, device that provides at least for a simple input of workout data before and after workouts (Matsunaga ¶¶ 7 and 11-12).

As per claim 7, Kennington doesn’t directly teach wherein the display control unit is configured to control the screen such that: when the exercise name input portion is selected from the exercise log input and transmission portion through the input/output unit, an exercise name display portion is displayed on the input value selection portion, when the exercise weight input portion is selected from the exercise log input and transmission portion through the input/output unit, an exercise weight display portion is displayed on the input value selection portion, and when the exercise count input portion is selected from the exercise log input and transmission portion through the input/output unit, an exercise count display portion is displayed on the input value selection portion. However, Matsunaga further discloses a manual training process in which the user can add an exercise of their choice to a workout, and after the selection of that exercise is confirmed, the user has the options of viewing and modifying the Sets, Reps, and Resistance for the exercise (¶ 21 and Fig. 6:starting from “Add Exercise” diamond to step where the exercise details are shown/modified). Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to apply to apply Matsunaga to Kennington, because this would lead to a more useful, versatile, easy to use, device that provides at least for a simple input and creation of workout data before, during, and after workouts (Matsunaga ¶¶ 7 and 11-12).

As per claim 9, Kennington doesn’t directly teach wherein the display control unit is configured to control the screen such that: when the exercise count input portion is selected from the exercise log input and transmission portion through the input/output unit, a count/duration selection portion from which a count or duration is selected depending on whether the exercise name is a counting exercise or a duration exercise that maintains the same posture is further displayed on the input value selection portion. However, Matsunaga further discloses a manual training process in which the user can add an exercise of their choice to a workout, and after the selection of that exercise is confirmed, the user has the options of viewing and modifying the Sets, Reps, and Resistance for the exercise (¶ 21 and Fig. 6:starting from “Add Exercise” diamond to step where the exercise details are shown/modified) and that for cardiovascular activities, the duration and distance will be displayed (¶ 100). Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to apply to apply Matsunaga to Kennington, because this would lead to a more useful, versatile, easy to use, device that provides at least for a simple input and creation of workout data before, during, and after workouts and includes the ability to more types of exercises, including those with a duration, like cardiovascular exercises (Matsunaga ¶¶ 7, 11-12 and 100).

Claim(s) 23-26 is/are directed to a method performed by the device in claims 4-7, respectively, and are rejected using similar rationale(s).

	As per claim 28, Kennington doesn’t directly teach wherein: when the exercise name input portion is selected from the exercise log input and transmission portion through the input/output unit, a count/duration selection portion from which a count or duration is selected depending on whether the exercise name is a counting exercise or a duration exercise that maintains the same posture is further displayed on the input value selection portion. However, Matsunaga further discloses a manual training process in which the user can add an exercise of their choice to a workout, and after the selection of that exercise is confirmed, the user has the options of viewing and modifying the Sets, Reps, and Resistance for the exercise (¶ 21 and Fig. 6:starting from “Add Exercise” diamond to step where the exercise details are shown/modified) and that for cardiovascular activities, the duration and distance will be displayed (¶ 100). Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to apply to apply Matsunaga to Kennington, because this would lead to a more useful, versatile, easy to use, method that provides at least for a simple input and creation of workout data before, during, and after workouts and includes the ability to more types of exercises, including those with a duration, like cardiovascular exercises (Matsunaga ¶¶ 7, 11-12 and 100).

Claim(s) 8 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kennington (US 20200139187 A1) in view of Asanov (US 20120182431 A1) and Matsunaga; Yoshio (hereinafter Matsunaga – US 20100267521 A1), as applied to claims 6 and 25 above, and further in view of Taylor; Keith A.(hereinafter Taylor – US 20150182839 A1).

	As per claim 8, Kennington, as modified, teaches the displaying of weight in an input portion (e.g., see modification above by Matsunaga for claim 2) and that the system will monitor and suggest weight increases during the entire span of the person’s weight training regimen (Kennington ¶ 11). Kennington, as modified, doesn’t directly teach wherein the display control unit is configured to control the screen such that: when the exercise weight input portion is selected from the exercise log input and transmission portion through the input/output unit, the exercise weight input portion is initialized to display "0" while an exercise weight display portion is displayed on the input value selection portion. However, Taylor discloses an exercise machine that sets the default resistance level to zero when there is no previously set resistance level (Abstract and Fig. 7 and ¶ 89). Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to apply Taylor to Kennington, as modified, because this would lead to a smarter device that recognizes when there is no previous weight entry from which to suggest an weight input value and communicating that information via the display by defaulting the value to zero (Taylor ¶ 89 and Kennington ¶ 11).

Claim 27 is directed to a method performed by the device in claim 8 and is rejected using similar rationale(s).

Claim(s) 10 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kennington (US 20200139187 A1) in view of Asanov (US 20120182431 A1) and Matsunaga (US 20100267521 A1), as applied to claims 6 and 25 above, and further in view of Official Notice.

	As per claim 10, Kennington, as modified, teaches the display control device of claim 6. 
	Matsunaga further teaches that the user is able to add special training techniques to the exercise (Fig. 6:diamond for the step of “Add special technique”).
Kennington, as modified, doesn’t directly teach wherein the display control unit is configured to control the screen such that a tough set input portion for recording a tough set that the user is able to complete with maximal or near-maximal effort is further displayed on the input value selection portion. However, the examiner takes Official Notice that it was well-known, in the fitness art, that special training techniques include techniques such as super sets [tough set], wherein a trainee must complete with maximal or near maximal effort. Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to apply the Official Notice to Kennington, as modified, because this would lead to a more practical device including the ability to display/create workouts that include special techniques that are well-known in the art.

Claim 29 is directed to a method performed by the device in claim 10 and is rejected using similar rationale(s).

Claim(s) 11 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kennington (US 20200139187 A1) in view of Asanov (US 20120182431 A1) and Matsunaga (US 20100267521 A1), as applied to claims 5 and 24 above, and further in view of Totale; Sachin G. et al. (hereinafter Totale – US 9563450 B1).

	As per claim 11, Kennington, as modified, further teaches [storing and] transmitting an input value to the outside (Kennington ¶¶ 9, 58 and 60 and Kennington Claim 27, a user can store and communicate information, to the outside, to another user; For input, see modification, by Matsunaga , in claim 5). 
Kennington, as modified, doesn’t directly teach wherein the display control unit is configured to control the screen such that: a transmission portion used for [the transmitting] is further displayed on the exercise log input and transmission portion, and the transmission portion is activated when a valid count is input to the exercise count input portion through the input/output unit.. However, Totale discloses that a save button is only enabled when field values are valid (col 9:16-29 and Fig. 7). Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to apply Totale to Kennington, as modified, because this would lead to more trustworthy device that ensures that only valid data is saved/communicated (Totale col 9:16-29 and Kennington ¶¶ 9, 58 and 60 and Kennington Claim 27). 

Claim 30 is directed to a method performed by the device in claim 11 and is rejected using similar rationale(s).

Claim(s) 12-15 and 31-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kennington (US 20200139187 A1) in view of Asanov (US 20120182431 A1), as applied to claims 1 and 12 above, and further in view of Nusbaum; Mark E. et al. (hereinafter Nusbaum – US 20140214446 A1).

	As per claim 12, Kennington doesn’t directly teach wherein the display control unit is configured to control the screen such that a user preferred exercise pool page for setting a user's preferred exercise is displayed on the input/output unit. However, Nusbaum discloses allowing a user to declare his/her top 5 favorite exercises (¶ 52). Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to apply Nusbaum to Kennington, because this would lead to a more versatile and user-friendly device that allows for a baseline assessment of the user and easier subsequent data entry (Nusbaum ¶¶ 449 and 475).

	As per claim 13, Kennington doesn’t directly teach wherein the display control unit is configured to control the screen such that a preferred exercise selection portion is displayed on the user preferred exercise pool page, and wherein the preferred exercise selection portion includes at least some of an exercise name display portion for displaying a name of the exercise, a first category selection portion for displaying a plurality of first category icons, a second category selection portion for displaying a plurality of second category icons, and a specific exercise selection portion for displaying a plurality of specific exercise icons. However, Nusbaum discloses allowing a user to declare his/her top 5 favorite exercises (¶ 52), using icons for different categories, such as activities, sports, and conditioning (¶ 263). Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to apply Nusbaum to Kennington, because this would lead to a more versatile and user-friendly device that allows for a baseline assessment of the user and easier subsequent data entry (Nusbaum ¶¶ 449 and 475), while encouraging users to participate a multiple categories of activities (Nusbaum ¶ 52).

	As per claim 14, Kennington doesn’t directly teach wherein the display control unit is configured to control the screen such that: when one of the plurality of first category icons displayed on the first category selection portion is selected through the input/output unit, a plurality of second category icons belonging to the selected first category are displayed on the second category selection portion. However, Nusbaum discloses allowing a user to declare his/her top 5 favorite exercises (¶ 52), using icons for different categories, such as activities, sports, and conditioning (¶ 263) and displaying secondary categories of exercises, e.g., if the category of “Sports” is selected, the secondary category icons of “Recreational Sports” icon, “Competitive Individual Sports”, and “Organized Team Sports” are displayed (¶ 365 and Fig. 5A), or if the user selected “Conditioning”, secondary category icons of “non-competitive”, “machines” and “weights” are displayed (¶ 368 and Fig. 5A). Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to apply Nusbaum to Kennington, because this would lead to a more versatile and user-friendly device that allows for a baseline assessment of the user and easier subsequent data entry (Nusbaum ¶¶ 449 and 475), while encouraging users to participate a multiple categories and subcategories of activities (Nusbaum ¶ 52).

	As per claim 15, Kennington doesn’t directly teach wherein the display control unit is configured to control the screen such that: when one of the plurality of second category icons displayed on the second category selection portion is selected through the input/output unit, a plurality of specific exercise icons belonging to the selected second category are displayed on the specific exercise selection portion. However, Nusbaum discloses allowing a user to declare his/her top 5 favorite exercises (¶ 52), using icons for different categories, such as activities, sports, and conditioning (¶ 263) and displaying secondary categories of exercises, that when selected, lists specific exercises for selection (¶ 368 and Fig. 5A). Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to apply Nusbaum to Kennington, because this would lead to a more versatile and user-friendly device that allows for a baseline assessment of the user and easier subsequent data entry (Nusbaum ¶¶ 449 and 475), while encouraging users to participate a multiple categories and subcategories of activities (Nusbaum ¶ 52).

Claims 31-34 are directed to a method performed by the device in claims 12-15, respectively, and are rejected using similar rationale(s).

Claim(s) 16 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kennington (US 20200139187 A1) in view of Asanov (US 20120182431 A1) and  Nusbaum (US 20140214446 A1), as applied to claims 15 and 34 above, and further in view of Matsunaga (US 20100267521 A1).

As per claim 16, Kennington, as modified, further teaches
wherein the display control unit is configured to control the screen such that: [] one of the plurality of specific exercise icons displayed on the specific exercise selection portion is selected through the input/output unit, (Nusbaum, ¶¶ 368 and 272 and Fig. 5A)
detailed information about the selected specific exercise is further displayed []. (Kennington ¶¶ 58 and 60, displaying a trainer providing instructions)
Kennington, as modified, doesn’t directly teach the detailed information is displayed when [the exercise selection occurs] on the specific exercise selection portion. However, Matsunaga discloses displaying details of an exercise when an exercise is selected by pressing the right button (¶ 68). Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to apply Matsunaga to Kennington, as modified, because this would lead a more user-friendly device that allows the user control of when to display further details (Matsunaga ¶ 68).

Claims 35 is directed to a method performed by the device in claim 16 and is  rejected using similar rationale(s).

Claim(s) 17 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kennington (US 20200139187 A1) in view of Asanov (US 20120182431 A1), Nusbaum (US 20140214446 A1) and Matsunaga (US 20100267521 A1), as applied to claims 16 and 35 above, and further in view of Mysliwy; Brian P. et al. (hereinafter Mysliwy – US 20110060988 A1).

	As per claim 17, Kennington, as modified, further teaches 
wherein the display control unit is configured to control the screen such that: a preferred exercise display portion is further displayed on the user preferred exercise pool page, the plurality of first category icons are displayed on the preferred exercise display portion, (Nusbaum ¶ 350, display of favorite exercises)
and when one of the plurality of specific exercise icons displayed on the specific exercise selection portion is selected through the input/output unit, […]. (Nusbaum, ¶¶ 368 and 272 and Fig. 5A)
Kennington, as modified, doesn’t directly teach the selected specific exercise icon is further displayed on one side of each of the first category icons of the preferred exercise display portion. However, Mysliwy discloses simultaneously displaying a selected category icon and subcategory icons, e.g., at the bottom side of the selected category icon (Abstract, Figs. 16-17 and ¶¶ 116-117). Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to apply Mysliwy to Kennington, as modified, because this would lead to a more portable device for displaying multiple selectable items in a smaller screen (Mysliwy ¶¶ 3-5 and 85).

Claims 36 is directed to a method performed by the device in claim 17 and is  rejected using similar rationale(s).

Claim(s) 18 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kennington (US 20200139187 A1) in view of Asanov (US 20120182431 A1) and Nusbaum (US 20140214446 A1), as applied to claims 13 and 32 above, and further in view of Salmimaa, Marja  et al. (hereinafter Salmimaa – US 20030142125 A1).

	As per claim 18, Kennington, as modified, doesn’t directly teach wherein the display control unit is configured to control the screen such that the first category icons and the second category icons are displayed along a first direction, and the specific exercise icons are displayed along a second direction different from the first direction. However, Salmimaa discloses displaying a first context category section in a horizontal axis and a second context category section in a vertical axis (¶ 36 and fig. 5). Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to apply Salmimaa to Kennington, as modified, because this would lead to a more versatile device that allows the maximizing of number of icons/symbols on a display without making the symbols too small to see (Salmimaa ¶ 4).

Claims 37 is directed to a method performed by the device in claim 18 and is  rejected using similar rationale(s).

Claim(s) 19 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kennington (US 20200139187 A1) in view of Asanov (US 20120182431 A1) and Nusbaum (US 20140214446 A1), as applied to claims 13 and 32 above, and further in of Mysliwy (US 20110060988 A1).

	As per claim 19, Kennington, as modified, doesn’t directly teach wherein the display control unit is configured to control the screen such that: a preferred exercise display portion is further displayed on the user preferred exercise pool page, a plurality of first category icons are displayed on the preferred exercise display portion, and a specific exercise icon selected from the corresponding first category is further displayed on one side of each of the first category icons. However, Mysliwy discloses simultaneously displaying a selected category icon and subcategory icons, e.g., at the bottom side of the selected category icon (Abstract, Figs. 16-17 and ¶¶ 116-117). Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to apply Mysliwy to Kennington, as modified, because this would lead to a more portable device for displaying multiple selectable items in a smaller screen (Mysliwy ¶¶ 3-5 and 85).

Claims 38 is directed to a method performed by the device in claim 19 and is rejected using similar rationale(s).

Response to Arguments
	Applicant’s prior art arguments are fully considered, but are moot due to the above new ground(s) of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Below is a list of these references, including why they are pertinent:
Fung; Coleman US 20190060708 A1, also teaches/suggests the newly added limitation(s) of the independent claim(s) by teaching the concept of simulating, with actual human exercise motion, e.g., by a coach, via an avatar representing the human, ¶ 52.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL S MERCADO whose telephone number is (408)918-7537. The examiner can normally be reached Mon-Fri 8am-5pm (Eastern Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William L. Bashore can be reached on (571) 272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gabriel Mercado/Examiner, Art Unit 2175                                                                                                                                                                                                        


/DANIEL RODRIGUEZ/Primary Examiner, Art Unit 2175